             Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                                  §
 BANK OF AMERICA, N.A.,                           §
       Interpleader-Plaintiff,                    §
                                                  §
 VS.                                              §   NO.: _____________________________
                                                  §
 JOAL,     L.L.C.; CYNTHIA NUZZI,                 §
 Individually, as Co-Executrix of the Estate of   §
 Alan Ziperstein a/k/a Alan J. Ziperstein,        §
 Deceased, and as Co-Trustee of The               §
 Ziperstein Family Trust; HOWARD                  §
 ZIPERSTEIN, Individually, as Co-Trustee          §
 of The Ziperstein Family Trust, and as Father    §
 and Next Friend to M.Z., Z.Z., and B.Z.;         §
 JOANNE ZIPERSTEIN, Individually and as           §
 Co-Executrix of the Estate of Alan               §
 Ziperstein a/k/a Alan J. Ziperstein,             §
 Deceased;        KEVIN        ZIPERSTEIN,        §
 Individually and as Father and Next Friend       §
 to G.P.Z. and G.H.Z.; RACHEL NUZZI;              §
 JUSTIN NUZZI, Individually and as                §
 Guardian of Minor Children M.Z., Z.Z.,           §
 B.Z., G.P.Z., and G.H.Z.; and FROST              §
 BANK, as Trustee of The Alan Ziperstein          §
 Marital Trust and The Ziperstein Property
 Management Trust;
          Claimant-Defendants.

                             COMPLAINT IN INTERPLEADER

       Interpleader-Plaintiﬀ Bank of America, N.A. (the “Bank”) ﬁles this Complaint in

Interpleader (the “Complaint”) under, inter alia, Rule 22 of the Federal Rules of Civil Procedure

and 28 U.S.C. § 1335, against Claimant-Defendants JOAL, L.L.C.; Cynthia Nuzzi, individually,

as co-executrix of the Estate of Alan Ziperstein a/k/a Alan J. Ziperstein, Deceased, and as co-

trustee of   e Ziperstein Family Trust; Howard Ziperstein, individually, as co-trustee of       e

Ziperstein Family Trust, and as father and next friend to M.Z., Z.Z., and B.Z.; Joanne Ziperstein,
             Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 2 of 13




individually and as co-executrix of the Estate of Alan Ziperstein a/k/a Alan J. Ziperstein, Deceased;

Kevin Ziperstein, individually and as father and next friend to G.P.Z. and G.H.Z.; Rachel Nuzzi;

Justin Nuzzi, individually and as guardian of minor children M.Z., Z.Z., B.Z., G.P.Z., and G.H.Z.;

and Frost Bank, as trustee of       e Alan Ziperstein Marital Trust and          e Ziperstein Property

Management Trust (together, the “Claimant-Defendants”).

                                             PARTIES

       1.      Interpleader-Plaintiﬀ Bank of America, N.A. is a national banking association and

is a citizen of and has its principal place of business in North Carolina.

       2.      Claimant-Defendant JOAL, L.L.C. is a Texas limited liability company and is a

citizen of Connecticut, which is the citizenship of its members, who are the co-trustees of the

Ziperstein Family Trust (i.e., Cynthia Nuzzi and Howard Ziperstein), which Trust is the sole

member of JOAL, L.L.C. Claimant-Defendant JOAL, L.L.C. may be served with process by

serving its registered agent for service of process, John E. Bakke, III at 8000 IH-10 West, Suite

1140, San Antonio, Texas 78239, or wherever he may be found.

       3.      Claimant-Defendant Cynthia Nuzzi, individually, as co-executrix of the Estate of

Alan Ziperstein a/k/a Alan J. Ziperstein, Deceased, and as trustee of        e Ziperstein Family Trust,

is an adult citizen of Connecticut and may be served with process at 108 Iron Gate Road, Stamford,

Connecticut 06903, or wherever she may be found.

       4.      Claimant-Defendant Howard Ziperstein, individually, as co-trustee of                  e

Ziperstein Family Trust, and as father and next friend to M.Z., Z.Z., and B.Z., is an adult citizen

of Connecticut and may be served with process at 5 Charter Ridge Drive, Sandy Hook, Connecticut

06482, or wherever he may be found.




                                                  2
             Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 3 of 13




       5.       Claimant-Defendant, Joanne Ziperstein, is an adult citizen of New York and may

be served with process at 57 McLane Court, Dix Hills, New York 11746-5507, or wherever she

may be found.

       6.       Claimant-Defendant Joanne Ziperstein, in her capacity as co-executrix of the Estate

of Alan Ziperstein a/k/a Alan J. Ziperstein, Deceased, may be served with process by serving her

resident agent for service of process, James Maverick McNeel at 112 East Pecan, Suite 1450, San

Antonio, Texas 78205, or wherever he may be found.

       7.       Claimant-Defendant Kevin Ziperstein, individually and as father and next friend to

G.P.Z. and G.H.Z., is an adult citizen of Connecticut and may be served with process at 745 Long

Hill Avenue, Shelton, Connecticut 06484, or wherever he may be found.

       8.       Claimant-Defendant Rachel Nuzzi is an adult citizen of Connecticut and may be

served with process at 241 Turkey Roost Road, Monroe, Connecticut 06468, or wherever she may

be found.

       9.       Claimant-Defendant Justin Nuzzi, individually and as guardian of minor children

M.Z., Z.Z., B.Z., G.P.Z., and G.H.Z., is an adult citizen of Connecticut and may be served with

process at 108 Iron Gate Road, Stamford, Connecticut 06903, or wherever he may be found.

       10.      Claimant-Defendant Frost Bank, as trustee of    e Alan Ziperstein Marital Trust and

  e Ziperstein Property Management Trust, is a Texas state ﬁnancial institution and citizen of

Texas, which may be served with process by serving its registered agent for service of process,

Trey Banack at 111 West Houston Street, San Antonio, Texas 78205 or wherever he may be found.




                                                 3
              Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 4 of 13




                                   JURISDICTION AND VENUE

        11.          e Court has subject-matter jurisdiction under 28 U.S.C. § 1335(a)(1), as follows:

                a.          e Bank has in its custody or possession money or property of the

                          value of $500 or more;

                b.        Two or more adverse claimants have diverse citizenship;

                c.        Two or more claimants are claiming, or may claim, entitlement to

                          such money or property; and

                d.          e Bank is seeking to deposit such money or property into the

                          registry of the Court contemporaneously with the ﬁling of this

                          Complaint.

        12.          e Court also has subject-matter jurisdiction under 28 U.S.C. § 1332(1), as the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

such controversy is between a stakeholder and claimants of diﬀerent states.

        13.          e Court has personal jurisdiction over the parties under 28 U.S.C. § 2361, which

provides for nationwide personal jurisdiction and service of process in interpleader actions brought

under 28 U.S.C. § 1335.

        14.     Venue is proper under 28 U.S.C. § 1397, as at least one of the Claimant-Defendants

(i.e., Frost Bank, as trustee of       e Alan Ziperstein Marital Trust and     e Ziperstein Property

Management Trust) resides in this judicial district, as set forth above.

        15.     Venue is also proper under 28 U.S.C. § 1391 because the parties are litigating a

contest in a Bexar County Probate Court, which is a substantial part of the events or omissions

giving rise to the claim that occurred in this district.




                                                    4
             Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 5 of 13




                                            FACTS

       16.    On or about January 31, 2006, Alan J. Ziperstein formed JOAL, L.L.C. (“JOAL”),

a Texas limited liability company, registered with the Oﬃce of the Texas Secretary of State. See

Certiﬁcate of Formation, attached as Exhibit A.

       17.    At the time, Alan J. Ziperstein was the sole member and manager of JOAL.

       18.    On or about March 21, 2006, JOAL opened a deposit account at the Bank, entitled

“JOAL, L.L.C.,” bearing account number *****4400 (the “JOAL Account”).

       19.    Alan J. Ziperstein was, and remains, the sole signatory for the JOAL Account. See

Limited Liability Company Signature Card, attached as Exhibit B.

       20.    Pursuant to the terms of that certain Trust Agreement dated May 2, 2006, and that

certain Trust Agreement dated September 11, 2015, Alan J. Ziperstein created        e Ziperstein

Family Trust. Under the terms of those certain Trust Agreements, Alan J. Ziperstein transferred a

total of 15 units of JOAL to     e Ziperstein Family Trust. See Trust Agreements, attached as

Exhibit C.

       21.       e Ziperstein Family Trust thereby became the sole member of JOAL, and the

successor co-trustees of    e Ziperstein Family Trust, who are Cynthia Nuzzi and Howard

Ziperstein, appointed Cynthia Nuzzi and Howard Ziperstein co-managers of JOAL.

       22.    On January 29, 2016, Alan J. Ziperstein died testate. At the time of his death,

$421,744.28 remained on deposit in the JOAL Account, and those funds remain on deposit in the

JOAL Account (the “Funds”).

       23.    On March 7, 2016, the Last Will and Testament of Alan J. Ziperstein was admitted

to probate in Probate Court Number 1 of Bexar County, Texas, commencing the proceeding styled




                                                  5
               Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 6 of 13




In re Estate of Alan Ziperstein, aka Alan J. Ziperstein, Deceased, Cause No. 2016PC0575 (the

“Probate Case”). See Letters Testamentary, attached as Exhibit D.

         24.    Also on March 7, 2016, Letters Testamentary were issued to Cynthia Nuzzi and

Joanne Ziperstein, Alan J. Ziperstein’s spouse at the time of his death. Both Cynthia Nuzzi and

Joanne Ziperstein continue to serve as co-executrices of the Estate of Alan J. Ziperstein. Id.

         25.    After the Probate Case was opened, JOAL approached the Bank, through its

managers Cynthia Nuzzi and Howard Ziperstein, requesting that the Bank close the JOAL Account

and disburse the Funds to JOAL. At that time, the Bank had received no information and/or

documentation evidencing that Alan J. Ziperstein had transferred his ownership interest in JOAL

to     e Ziperstein Family Trust or that Cynthia Nuzzi and Howard Ziperstein had been appointed

managers.      ough JOAL maintained a business bank account, neither the transfer of membership

interest to any party other than Alan J. Ziperstein, nor any record of the amount of membership

interest issued to date, had been provided to the Bank.

         26.    Subsequently, JOAL modiﬁed its request, asking the Bank to instead issue new

signature cards to Cynthia Nuzzi and Howard Ziperstein, as managers of JOAL.

         27.    At that time, the Bank still had not been provided with any information and/or

documentation evidencing any transfer of any ownership interest in JOAL by Alan J. Ziperstein to

     e Ziperstein Family Trust or that Cynthia Nuzzi and Howard Ziperstein had been appointed

managers, though documentation purporting to evidence such was later provided to the Bank upon

further request.

         28.    Notwithstanding the Bank’s later receipt of documentation purporting to evidence

the true ownership of JOAL as well as the parties possessing the authority to act as managers, in

light of the pending Probate Case, in light of the absence of documentation evidencing the entirety



                                                 6
             Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 7 of 13




of the incumbency of JOAL, and in light of the conﬂicting requests made to the Bank by diﬀerent

parties acting in diﬀerent capacities, the Bank requested that each of the relevant parties, namely,

JOAL, its member (i.e.,      e Ziperstein Family Trust), its managers (i.e., Cynthia Nuzzi and

Howard Ziperstein as co-trustees of       e Ziperstein Family Trust), and Joanne Ziperstein and

Cynthia Nuzzi, as co-executrices of the Estate of Alan Ziperstein, join together in order to

mutually-request issuance of new signature cards to JOAL’s managers. Ultimately, Joanne

Ziperstein refused to join in any mutual-request, and subsequently, the Bank received no response

nor further inquiry from any of the aforementioned parties for nearly two years following such

request by the Bank.

       29.     In addition, Joanne Ziperstein, individually and as independent co-executrix of the

Estate of Alan J. Ziperstein, commenced a contest in the Probate Case by ﬁling (1) an Original

Petition for Judicial Modiﬁcation of the Alan Ziperstein Marital Trust, Rescission of Contracts and

Declaratory Judgment, and (2) a Petition in Intervention for Judicial Modiﬁcation of Alan

Ziperstein’s Last Will and Testament, which petitions were amended several times thereafter

(together, the “Petitions”). Copies of the most recent Petitions (i.e., the second amended Petitions)

are attached as Exhibit E.

       30.     Among other things, the Petitions allege the following:

              a.       Alan J. Ziperstein formed JOAL as a “signiﬁcant portion of his

                       estate plan,” which company owned ﬁve real properties, including a

                       cooperative apartment in New York City. See Second Amended

                       Petition in Intervention for Judicial Modiﬁcation of Alan

                       Ziperstein’s Last Will and Testament at ¶ 39, attached as Exhibit E.




                                                 7
              Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 8 of 13




               b.        Alan J. Ziperstein intended that, after his death, Joanne Ziperstein

                         would be entitled to use the real properties owned by JOAL for the

                         remainder of her life rent free. Id. at ¶ 40.

               c.        Alan J. Ziperstein formed        e Ziperstein Property Management

                         Trust, with Frost Bank serving as trustee, for the purpose of

                         managing the real properties owned by JOAL. Id.

               d.           e Last Will and Testament of Alan J. Ziperstein provided that

                         Joanne Ziperstein would have the use of the real properties owned

                         by JOAL during the remainder of her life. Id.

                e.       Due to “unanticipated circumstances,” Alan J. Ziperstein’s

                         instructions as to JOAL “did not work out.” Id. at ¶. 41.

                f.       Speciﬁcally, Cynthia Nuzzi and Howard Ziperstein, as trustees of

                            e Ziperstein Family Trust, “control[led] the shares of ownership

                         of [JOAL] in such a way as to eﬀectively deny Joanne Ziperstein the

                         use of the JOAL, LLC properties after Alan’s death.” Id.

        31.          e Petitions further allege that Alan J. Ziperstein’s entire estate planning was

mishandled, and the Petitioners request that, among other things, the entirety of his assets be (a)

transferred into an exemption trust to be created for the beneﬁt of Alan J. Ziperstein’s children and

grandchildren, with the remainder to        e Alan Ziperstein Marital Trust, of which Frost Bank is

trustee, and of which Joanne Ziperstein is a beneﬁciary with Alan J. Ziperstein’s children and

grandchildren as remainder beneﬁciaries; or (b) transferred entirely into            e Alan Ziperstein

Marital Trust. Id. at ¶ 43.




                                                    8
             Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 9 of 13




       32.     Relevant here, the Petitions named as parties, among others, Cynthia Nuzzi,

individually and as co-executrix of the Estate of Alan Ziperstein a/k/a Alan J. Ziperstein, Deceased;

Howard Ziperstein, individually and as father and next friend to M.Z., Z.Z., and B.Z.; Joanne

Ziperstein, individually and as co-executrix of the Estate of Alan Ziperstein a/k/a Alan J.

Ziperstein, Deceased; Kevin Ziperstein, individually and as father and next friend to G.P.Z. and

G.H.Z.; Rachel Nuzzi; Justin Nuzzi, individually and as guardian of minor children M.Z., Z.Z.,

B.Z., G.P.Z., and G.H.Z.; and Frost Bank, as trustee of     e Alan Ziperstein Marital Trust.

       33.        ereafter, counsel to JOAL contacted the Bank’s counsel via email, advising that

a mediated settlement agreement had allegedly been entered into by and among the parties to the

contest in January of 2020, which allegedly provides for certain of the Funds to be disbursed to

unidentiﬁed parties in connection with the settlement. A copy of that email is attached as Exhibit

F. Counsel to JOAL provided little to no information concerning the settlement—or the parties

thereto—and simply advised that the settlement “puts all the more pressure on y’all. We need that

money to reimburse people and then use for the settlement. Please!”

                                    REQUEST FOR RELIEF

       34.        e Bank incorporates the foregoing paragraphs as if set forth fully below.

       35.     Interpleader under Rule 22 of the Federal Rules of Civil Procedure and 28 U.S.C.

§ 1335 “aﬀords a party who fears being exposed to the vexation of defending multiple claims to a

limited fund or property that is under [its] control a procedure to settle the controversy . . . in a

single proceeding.” Wright & Miller, 7 Fed. Prac. & Proc. Civ. § 1704 (3d ed. Nov. 2019)

(collecting cases).     e provisions of Rule 22 and § 1335 are liberally construed in favor

interpleader. F.D.I.C. v. Howse, 802 F. Supp. 1554, n. 11 (S.D. Tex. 1992). Indeed, interpleader is

“available even though neither an action has been brought against nor a formal demand has been



                                                 9
             Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 10 of 13




made on the stakeholder by some or all of the potential claimants.” Wright & Miller supra § 1707

(federal courts “allow statutory-interpleader actions despite the charge that the adverse claims are

speculative or remote” and Rule 22 “clearly embraces prospective claims”) (citing Aetna Cas. &

Sur. Co. v. Ahrens, 414 F. Supp. 1235 (S.D. Tex. 1975); Pan Am. Fire & Cas. Co. v. Revere, 188 F.

Supp. 474, 480 (E.D. La. 1960); Onyx Reﬁning Co. v. Evans Production Corp., 182 F. Supp. 253

(N.D. Tex. 1959)). “       e primary test for determining whether interpleader is appropriate is

‘whether the stakeholder . . . legitimately fears multiple vexation directed against a single fund.”

Life Ins. Co. of N. Am. v. Hefner, 2012 WL 13145556, at *2 (W.D. Tex. May 22, 2012) (quoting

Wright & Miller supra, § 1704).

       36.          is standard is satisﬁed here, as the Claimant-Defendants have or may assert

competing claims to the Funds. Speciﬁcally,

               a.       Claimant-Defendant Joanne Ziperstein, individually and as co-

                        executrix of the Estate of Alan J. Ziperstein, has commenced a

                        contest alleging rights of access to, and possession of, the property

                        owned by JOAL, requesting the probate court to, among other

                        things, vest all estate assets into either (a) an exemption trust, with

                        the remainder to    e Alan Ziperstein Marital Trust; or (b)     e Alan

                        Ziperstein Marital Trust.

               b.       Claimant-Defendant Joanne Ziperstein is the beneﬁciary to       e Alan

                        Ziperstein Marital Trust, and the children and grandchildren of Alan

                        J. Ziperstein (i.e., Claimant-Defendants Cynthia Nuzzi, Howard

                        Ziperstein, Kevin Ziperstein, Rachel Nuzzi, Justin Nuzzi, M.Z.,

                        Z.Z., B.Z., G.P.Z., and G.H.Z.) are purported beneﬁciaries of the



                                                    10
              Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 11 of 13




                      proposed exemption trust, beneﬁciaries of      e Ziperstein Family

                      Trust, and remainder beneﬁciaries of     e Alan Ziperstein Marital

                      Trust.

                c.    As alleged in the Petitions, Alan J. Ziperstein is alleged to have

                      intended that    e Ziperstein Property Management Trust was to

                      manage the property of JOAL.

                d.    Claimant-Defendant JOAL is the owner of the JOAL Account and

                      approached the Bank, through its managers Cynthia Nuzzi and

                      Howard Ziperstein, requesting that the Bank close the JOAL

                      Account and disburse the Funds to JOAL.

                e.    Counsel to JOAL contacted the Bank’s counsel via email, advising

                      that a mediated settlement agreement had allegedly been entered

                      into by and among the parties to the contest in January of 2020,

                      which allegedly provides for certain of the Funds to be disbursed to

                      unidentiﬁed parties in connection with the settlement. Counsel to

                      JOAL provided little to no information concerning the settlement—

                      or the parties thereto—and simply advised that the settlement “puts

                      all the more pressure on y’all. We need that money to reimburse

                      people and then use for the settlement. Please!”

        37.     Accordingly, all Claimant-Defendants have an interest in how the property of

JOAL, including the Funds, are ultimately handled through the Probate Case, the contest, the

alleged mediated settlement agreement, or otherwise.




                                               11
              Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 12 of 13




        38.      As such, the Bank has a good-faith fear of multiple liabilities and is therefore

entitled to interplead, particularly under the liberal application of Rule 22 and § 1335.

        39.       In light of the Claimant-Defendants competing claims (which have been asserted

or may be asserted) to the Funds, the Bank was required to retain the undersigned counsel to ﬁle

this Complaint and otherwise protect the Bank’s rights and interests, thereby incurring costs and

attorney’s fees and expenses.        e Bank has expeditiously ﬁled this interpleader action in good

faith, as a stakeholder, and is seeking to tender the Funds into the registry of the Court

contemporaneously with the ﬁling of this Complaint.           us, the Bank’s costs and reasonable

attorney’s fees and expenses should be awarded within the sound discretion of the Court. E.g. Am.

United Life Ins. Co. v. Haynes, 2013 WL 12182050 (W.D. Tex. Oct. 3, 2013); see also Wright &

Miller supra § 1719 (citing Murphy v. Travelers Ins. Co., 534 F.2d 1155, 1164 (5th Cir. 1976);

Gulf Oil Corp. v. Olivier, 412 F. 2d 938 (5th Cir. 1969)).

        40.         e Bank is seeking to tender the Funds in the registry of the Court

contemporaneously with the ﬁling of this Complaint.

        WHEREFORE, Bank of America, N.A. respectfully requests that the Court:

   A.         Discharge the Bank from the lawsuit and relieve it from all claims to the Funds;

   B.         Permit the Bank to interplead the Funds described in this Complaint;

   C.         Award the Bank its reasonable attorney’s fees and costs incurred in bringing this

              Action;

   D.         Adjudicate the competing claims of the Claimant-Defendants; and

   E.         Enjoin each Claimant-Defendant from ﬁling a suit in any other forum against the Bank

              relating to claims for the Funds.




                                                  12
Case 5:20-cv-00289 Document 1 Filed 03/10/20 Page 13 of 13




                          Respectfully submitted,

                          ADAMS AND REESE LLP

                                 /s/ Evan A. Moeller
                          By:    Evan A. Moeller
                                 Federal Bar No.: 664837
                                 State Bar No.: 24051067
                                 evan.moeller@arlaw.com
                                 1221 McKinney Street, Suite 4400
                                 Houston, Texas 77010
                                 (713) 652-5151 Office
                                 (713) 652-5152 Facsimile

                          Attorney for Interpleader-Plaintiff
                          Bank of America, N.A.




                            13
